In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1068V
                                          UNPUBLISHED


    COURTNEY PEAVEY,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: August 31, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Sean Franks Greenwood, Greenwood Law Firm, Houston, TX, for Petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

       On July 24, 2019, Courtney Peavey filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on
September 14, 2018. Petition at 1; Stipulation, filed August 31, 2021, at ¶¶ 2-4. Petitioner
further alleges that the vaccine was administered in the United States, she experienced
the residual effects of her injury for more than six months, and there has been no prior
award or settlement of a civil action for damages arising out of the alleged vaccine injury.
Petition at ¶¶ 4, 21-22; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner sustained
a SIRVA Table injury following the flu vaccination, and further denies that the vaccine
caused petitioner to suffer a shoulder injury or any other injury or petitioner’s current
condition.” Stipulation at ¶ 6.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Nevertheless, on August 31, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $40,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED ST ATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


COURTNEY PEAVEY,

        Petitioner,                                        No. 19-1 068V
                                                )          Chief Special Master Corcoran
        v.                                      )
                                                )
SECRETARY Of- HEALTH AND                        )
HUMAN SERVICES.                                 )
                                                )
        Respondenl.                             )
                               _ ____ )
                                          STIPULATION

 Tht: parties hereby stipulate to the following matters:

        I.   Pet itioner. Courtn~y Peavey, tiled a petition for vaccine compensation under the

National Vaccine Injury Compensation Program. 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program··). The petition seeks compensation for injuries allegedly related to petitioncr·s

receipt of the intlue11za ("nu") vaccine. which vaccine is contained in lhe Vaccine Injury Table

(the ·'Table"). 42 C.r.R. § 100.3 (a) .

        2.   Petitioner received the nu vaccine on September 14. 2018.

       3. The vaccine was administered within the United Slates.

       4. The petition alleges that petitioner sustained a Shoulder Injury Related to Vaccine

Administration (SIR VA) as a result of receiving the flu vaccine. and that p!.!litiom:r experienced

the residual effects of this injury for more than six months.

       S.    Petit ioner represents that there has been no prior award or settlement of a civil

action for damages arising out of the alleged vaccine injury.

       6.    Respondent denies that petitioner sustained a SIR VA Table injury following the Ou
                                                    . I.
vaccination, and further denies that the vaccine caused petitioner to suffer a shoulder injury or

any other injury or petitioner" s current condition.

        7.   Mainta in ing their above-stated positions. the parties nevertheless now agree that the

issues between them sha ll be settled and that a de..:ision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a tkcision consistent

with the terms of this Stipulation. and after pditiont:r has fikd an t:lect ion to receive

compensation pmsuant lo 42 U.S.C. § 3OOaa-21(a)(I), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

        A lump sum of $40,000.00 in the form of a check payable to pctitio1ler. T his
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 3O0aa- I 5(a).

       9. As soon as practicable after the entry of judgment on entitlement in this case. and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § JOOaa-21 (a)( I), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in any

proceeding up0n this petition.

        I 0. Petitioner and petitioner"s attornt:y represent that compensation to be provided

pursuant to this Stipulation is not for any items or services for which the Program is not

primarily liable under 42 U.S.C. § 3OOaa-l 5(g). to the extent that payment has been made or

can reasonably be expected to be made un42 U.S.C. § 1396 et seq.)). or by entities that provide hea lth services on a pre-paid basis,

and represent that they have idcntitied to responden t all known sources of payment for i tems or
                                                  -2-
services for which the Program is not primarily liable under42 U.S.C. § 300aa-lS(g).

          11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-I S(i).

subject to the availability of sufficient statutory funds.

          12. The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' tees and li tigation costs, and past unrcimht1rsablt: expenses. the money

provided pursuant    to this Stipulation will be used solely for the benefit of petitioner as

contemplated by a strict construction of 42 U .S.C. § 300aa- I S(a) and (d). and subject to the

conditions of 42 U.S.C. § 300aa-I5(g) and (h).

          13. In return for the payments described in paragraphs 8 and 9. petitioner, in

petitioner's individual capacity. and on behalf of petitioner's heirs. executors. administrators.

successors or assigns, docs forever irrevocably and unconditionally release. acquit and

discharge the Un ited States and the Secretary of I lea Ith and I luman Serv ices from any and all

actions or causes of act ion (includ ing agreements. judgmrnts. claims. damages. loss of

services. expenses and all tkmands of whatever ki nd or nature) that have been brought. cou ld

have been brought, or could be timely brought in the United States Court of Federal Claims.

under the National Vaccine Injury Compensation Program. 42 U.S.C. § J00aa-I0 ct seq .. on

account of. or in any way growing out of. any and all known or unknown, suspected or

unsuspected personal injuries to or death of petitioner resulting from, or al leged to have

resulted from , the vaccination as alleged by peti tioner in a petition for vaccine compensati on

fi led on or about September 14. 20 18, in the United States Court or Federal C laims as petition

No. 19- 1068V.

         14.   Ir petitioner should dic prior to entry of judgment, this agreement shall be
                                                   -3-
 voidable upon proper notice to the Court on behalf of either or both of the parties.

          15. If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the United States Court of f ederal Claims Jai ls to enter judgment

in conformity with a decision that is in complete conform ity with the terms of this Stipulation,

then the parties' settlement and this Stipulation shall be voidable at the sole discretion of either

party.

          16. This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Childhood Vaccine Injury Act of 1986. as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part

of the parties hereto to make any payment or to do any act or thing other than is herein

expressly stated and clearly agreed to. The parties further agree and understand that the award

described in this Stipulation may re flect a c.ompromise of the parties· respective positions as to

I iability and/or amount or damages, and f'urther. that a change in the nature of the injury or


condition or in the items of compensation sought, is not grounds to modify or rev ise th is

agreement.

         17. Th is Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the vaccine caused petitioner's alleged injury or

any other injury or pet itioner's cmrcnt condition.

         18. All rights and obligations of petitioner hereu nder shall apply equally to

petitioner's heirs, executors. administrators. successors. and/or assigns.

                                   END OF STIPULATION




                                                 .4.
Respectfully subm ittcd.




                                           AUTHORIZED REPRESENTATIVE
                                           OF THE ATTORNEY GENERAL:



Sean Greenwoo
                                          ~.__,____:_
                                                   ½-
                                           HEATH ER L. PEARLMAN
                                                                r~
Attorney for Petitioner                    Deputy Director
The Greenwood Law f-irm PLLC'              Torts 8ranch
1415 North Loop West. Suite I I 00         Civil Division
Houston, Texas 770088                      U.S. Department of Justice
Tel: 832-356-1588                          P.O. Box 146
Email : sean@gwoodlaw.com                  13enjamin Franklin Station
                                           Washington. DC 20044-0146


AUTHORIZED REPRESENTATrVE                  ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                 RESPONDENT:
AND HUMAN SERVICES:


o& ~ /                .D0Z)C,,I tff7::_
TAMARA OVERBY                              LYNN C. SC HU E
Acting Director. Division of Injury        Trial Attorney
 Compensation Programs                     Torts 13ranch
Healthcare System Bureau                   Civil Division
Health Resources and Services              U.S. Department of Justice
 Adm in istrat ion                         P.O. Box 146
U.S. Department of Health                  13cnjamin Frank lin Station
 and Human Services                        Washington. DC 20044-0146
5600 rishcrs Lane, 08N 1468                Tel: 202-6 16-3667
Rockville, MD 20857                        Email: Lynn.Schlie@usdoj.gov



Dated:   oKl:s J.urz.,J
                                          -5-